Filed 8/28/20 P. v. Bates CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Trinity)
                                                            ----



    THE PEOPLE,                                                                                C090126

                    Plaintiff and Respondent,                                       (Super. Ct. No. 17F184)

           v.

    BILLY RAY BATES, JR.,

                    Defendant and Appellant.



         After defendant Billy Ray Bates, Jr., was found guilty of a lewd act on a child
under 14 years of age, the trial court imposed an eight-year state prison sentence and a
permanent no-contact order. The court did not cite any statute or give any reasons to
justify the order. The parties agree that the applicable statute, Penal Code1 section 136.2,
subdivision (i)(1) (hereafter “section 136.2(i)(1)”), leaves it to the court’s discretion
whether to make a no-contact order but limits any such order to a maximum of 10 years.




1        Undesignated statutory references are to the Penal Code.

                                                             1
       Defendant contends we must remand because the court’s permanent no-contact
order was unauthorized; the Attorney General agrees. We shall remand for further
proceedings.
                   FACTUAL AND PROCEDURAL BACKGROUND
       In December 2017, defendant touched 11-year-old C.M.’s vaginal and chest area
outside of her clothes. An information accused defendant of a lewd act on C.M., a child
under 14. (§ 288, subd. (a).) The jury found defendant guilty.
       At sentencing, the trial court denied defendant’s request for probation because he
failed to show remorse or take responsibility for his actions, sentenced defendant to the
upper term of eight years, and ordered him to register as a sex offender for life under
section 290. The court also imposed a “permanent restraining order” against defendant as
to C.M. On the no-contact protective order, the expiration date stated it “[d]oes not
expire.” Defense counsel did not object.
                                       DISCUSSION
       Section 136.2(i)(1) provides as relevant: “When a criminal defendant has been
convicted of. . . a crime that requires the defendant to register pursuant to subdivision (c)
of Section 290,[2] the court, at the time of sentencing, shall consider issuing an order
restraining the defendant from any contact with a victim of the crime. The order may be
valid for up to 10 years, as determined by the court. This protective order may be issued
by the court regardless of whether the defendant is sentenced to the state prison or a
county jail or subject to mandatory supervision, or whether imposition of sentence is
suspended and the defendant is placed on probation. It is the intent of the Legislature in
enacting this subdivision that the duration of a restraining order issued by the court be




2      Those who violate section 288 must register under section 290, subdivision (c).

                                              2
based upon the seriousness of the facts before the court, the probability of future
violations, and the safety of a victim and the victim’s immediate family.”
       The parties agree that section 136.2(i)(1) is the only possible statutory source of
authority for the no-contact order issued by the trial court, but that the order violates the
express terms of section 136.2(i)(1) because it is permanent and does not expire.
Furthermore, the court ignored the Legislature’s clear directive that a court must
(a) determine whether to issue a no-contact order, (b) if it does so, determine the order’s
duration (not to exceed 10 years), and (c) state reasons to justify that duration.
       Because the order issued here had no time limit, it exceeded the court’s
jurisdiction under section 136.2(i)(1) and constitutes an unauthorized sentence.
Therefore, defendant did not need to object below to preserve the issue for appeal. (See
People v. Robertson (2012) 208 Cal.App.4th 965, 995-996; see generally People v. Scott
(1994) 9 Cal.4th 331, 354.)
       On remand, the trial court is directed to follow the plain terms of section
136.2(i)(1) by determining the duration of any no-contact order it may impose and
explaining that duration in accordance with the factors spelled out in the statute.
                                       DISPOSITION
       The matter is remanded so the trial court may exercise its discretion under section
136.2(i)(1). In all other respects, the judgment is affirmed.

                                                       /s/
                                                   BLEASE, Acting P. J.


We concur:

   /s/
MAURO, J.

    /s/
DUARTE, J.


                                              3